DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claim 2, 4, and 13; and cancelled claims 1, 5-12, 15, 16, 19 and 20 on 10/06/2021. 
The 112(b) Rejection of claim 20 is withdrawn in view of the cancellation of claims 19 and 20. The 112(b) rejection of claim 1 is withdrawn in view of the claim amendment to claim 1 in presented below in the Examiner’s Amendment. 

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 10/25/2021. 
The application has been amended as follows: 
In claim 2, line 7, “the standalone moundable nonwoven fabric has the ability of self-sustaining and shape maintenance, and heated to become softened till molten” is replaced with --the standalone mouldable nonwoven fabric has the ability of self-sustaining and shape maintenanceis heated to become softened until molten--. 

REASONS FOR ALLOWANCE
Claims 2-4, 13, 14, 17, and 18 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, Rushbrook teaches a process for making a shoe upper, midsole, and outsole, the shoe upper comprising an upper body having an opening 
providing separately the shoe upper, midsole, and outsole (Figure 2 and [0050]-[0051], [0074], [0076]);
attaching the lower edge of the shoe upper to the sole structure with welding [0050], [0116]. 

Rushbrook teaches the midsole may include a foamed polymer material, such as polyurethane (PU), ethyl vinyl acetate (EVA), or any other suitable material that operates to attenuate ground reaction forces as sole structure 110 contacts the ground during walking, running, or other ambulatory activities [0076].

Rushbrook teaches the upper may include a plurality of elastic and inelastic portions [0064], including one or more reinforcing structures for strength, durability, and performances, such as leather, synthetic leather, Lorica, K-lite, or thermoplastic [0056] or meshes or textiles [0052]. 

Rushbrook does not explicitly teach (1) the midsole and the outsole are respectively molded from a stand-alone moldable nonwoven fabric that has the ability of self-sustaining and shape maintenance; (2) the shoe upper is made from a stand-alone moldable nonwoven fabric; (3) heating at least a part of the midsole and at least a part of the outsole for welding said heated parts of the midsole and outsole so as to attach the midsole to the outsole; (4) different degrees of welding hardness are obtained through nonuniform welding at different welding sections of said heated parts; and (5) the shoe upper is provided by moulding two separate symmetrical halves as one piece from the stand-alone mouldable nonwoven fabric, respectively; heating the two symmetrical moulded halves at their respective marginal portions along a longitudinal direction of the shoe upper to an extent that allows for welding said heated marginal portions of the two halves so as to 2attach the two halves at the marginal portions thereof in a manner that the two symmetrical halves form together the shoe upper.


	 
Cavaliere teaches a process of manufacturing a shoe, wherein the shoe upper is provided by molding two separate symmetrical halves (Cavaliere,[0041], [0042], [0044]); heating the two symmetrical moulded halves at their respective marginal portions along a longitudinal direction of the two halves so as to attach the two halves at the marginal portions thereof in a manner that the two symmetrical halves form together the shoe upper (Cavaliere, Figure 5-7C, [0046]-[0047]), wherein the shoe upper is typically formed of a series of different material such as leather and plastic [0005].
Cavaliere teaches a process for making a shoe, wherein a sockliner is bonded or otherwise suitably attached to a first and second sole portion [0035].

Lorsch teaches a device for filling the plastic tube can determine the type of sheet (for example, sheet thickness, material, dimensions) which has just been inserted and this adapt various operating parameters such as, for example, welding time and temperature, filling quantity and filling time, etc. (Column 3, Lines 41-47). 
	
Li teaches producing synthetic leather shoes [0012] by molding the shoe part from a nonwoven fabric [0017] and rubber [0021], wherein the process comprises covering a rubber surface with a layer of non-woven fabric and vulcanizing the rubber in a molding die [0009]-[0010], wherein the nonwoven fabric is a polyester nonwoven fabrics are used because of their flexibility and dimensional stability.

Rushbrook, Wu, Cavaliere, Lorsch, and Li, individually or in combination, do not disclose the invention of claim 2. The modifications to Rushbrook to incorporate the midsole and outsole molded from a stand-alone moldable nonwoven fabric of Wu, the stand-alone moldable nonwoven fabric for the shoe upper; a step of heating at least a part of the midsole and at least a part of the outsole for welding said heated parts of the midsole and outsole so as to attach the midsole to the outsole as taught by Cavaliere; a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742